Citation Nr: 0404091	
Decision Date: 02/12/04    Archive Date: 02/23/04

DOCKET NO.  98-05 504A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for recurrent 
dislocation of the left shoulder.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The veteran had active service from January 1969 to December 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 rating decision by the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which declined to reopen 
a claim for service connection for left shoulder disability.  
In September 2000, the Board issued a decision also declining 
to reopen the claim.

The veteran subsequently appealed this decision to the Court 
of Appeals for Veterans Claims (Court).  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act (VCAA) of 2000.  106 P.L. 475, 114 Stat. 2096 (2000).  
Among other things, the provisions of the VCAA redefined VA's 
duty to assist and provide notice to a claimant.  See 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 (West 2002).  In May 
2001, the Court vacated the Board's September 2000 decision 
pursuant to the Secretary's unopposed joint motion for remand 
requesting reconsideration of the decision under the revised 
laws.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991) (where 
the law or regulation changes during an appeal, VA must 
consider both the old and the new versions and apply the 
version most favorable to the claimant).

In January 2003, the Board issued a decision denying the 
veteran's motion for reversal of the May 1973 decision of the 
Board on the basis of clear and unmistakable error.  The 
veteran then submitted a motion for reconsideration of the 
January 2003 decision; however, this motion was denied in 
November 2003.  The sole issue before the Board at the 
current time is whether new and material evidence has been 
submitted to reopen the claim for service connection.




FINDINGS OF FACT

1.  A decision of the Board in May 1973 denied service 
connection for recurrent dislocation of the left shoulder on 
the basis that the disability pre-existed service and was not 
aggravated therein.  The Board declined to reopen the claim 
on the same basis in a September 1992 decision.

2.  Evidence added to the record since the September 1992 
Board decision is new and material as it includes medical 
opinion that the veteran may have aggravated a pre-existing 
left shoulder disability during service.

3.  The veteran's pre-existing left shoulder disability 
underwent a permanent increase in severity during service.


CONCLUSIONS OF LAW

1.  A September 1992 Board decision that declined to reopen a 
claim for service connection for left shoulder disability is 
final.  38 U.S.C.A. §§ 1110, 7104(b) (West 1991); 38 C.F.R. § 
20.1100 (1992).

2.  Evidence received since the Board's September 1992 
decision is new and material; the claim for service 
connection for left shoulder disability is reopened.  38 
U.S.C.A. §§ 1110, 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2003).

3.  Pre-existing left shoulder disability was aggravated 
during active service.  38 U.S.C.A. § 1110, 1154(b) (West 
2002); VAOGCPREC 3-2003 (July 15, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims that he incurred and/or aggravated a left 
shoulder disability in service.  Review of the record 
indicates that a claim for service connection for left 
shoulder disability was previously denied by Board decision 
dated May 1973.  That decision is final.  38 U.S.C.A. 
§ 4004(a) (West 1970); 38 C.F.R. § 19.104 (1973).  The Board 
declined to reopen the claim in a September 1992 decision.  
That decision is final.  38 U.S.C.A. § 7104(b) (West 1991); 
38 C.F.R. § 20.1100 (1996).

As a general rule, once a claim has been disallowed, that 
claim shall not thereafter be reopened and allowed based 
solely upon the same factual basis.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2003).  However, if the claimant 
can thereafter present new and material evidence of the 
previously disallowed claim, then the claim shall be reopened 
and the former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108 (West 2002).

Evidence is new when it is not merely cumulative or redundant 
of other evidence previously of record.  Material evidence is 
evidence which bears directly and substantially upon the 
specific issue at hand, and which by itself or in connection 
with evidence previously assembled, is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a) (2003); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  Evidence is presumed 
credible for the purposes of reopening unless it is 
inherently false or untrue.  Duran v. Brown, 7 Vet. App. 216, 
220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The evidence relied upon in reopening the claim must be both 
new and material.  Smith v. West, 12 Vet. App. 312 (1999).  
The Board notes that a revised standard for adjudicating new 
and material evidence claims is not applicable to the claim 
on appeal.  See 66 Fed. Reg. 45620 (Aug. 29, 2001) (the 
effective date for the revised provisions of 
38 C.F.R. § 3.156(a) only applies to claims received on or 
after August 29, 2001).

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active wartime service.  38 U.S.C.A. § 1110 (West 
2002).  The claimant bears the burden to present and support 
a claim of benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
deciding claims on the merits, the Board will resolve 
reasonable doubt of material fact in favor of the claimant.  
38 U.S.C.A. § 5107(b) (West 2002).  The benefit of the doubt 
rule, however, does not apply to a new and material evidence 
analysis.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled in service, except as to 
defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002). 

At the time of decision in 1992, the Board was bound to 
adjudicate claims of aggravation of pre-existing disabilities 
pursuant to the provisions of 38 C.F.R. § 3.304(b).  These 
provisions only required that VA rebut the presumption of 
soundness by clear and unmistakable evidence that an injury 
or disease existed prior to service.  Once that presumption 
had been met, the burden was shifted to the claimant to show 
that the condition underwent a permanent increase in severity 
under 38 C.F.R. § 3.306(b).  The Court of Appeals for 
Veterans Claims (Court) endorsed this analysis in previous 
precedential decisions.  See Doran v. Brown, 6 Vet. App. 283 
(1994); Crowe v. Brown, 7 Vet. App. 238 (1994).

VA's General Counsel has recently issued a Precedent Opinion 
in VAOGCPREC 3-2003 (July 15, 2003) wherein the provisions of 
38 C.F.R. § 3.304(b) were held invalid.  This precedent 
opinion, which is binding upon the Board pursuant to 38 
U.S.C.A. § 7104(c), has a significant impact in this case.  
VA's General Counsel has concluded that the language of 
38 U.S.C.A. § 1111 dictates that VA holds the burden of 
proving by clear and unmistakable evidence that both (1) the 
veteran's disease or injury pre-existed service and (2) that 
such disease or injury was not aggravated by service.  It was 
further held that the provisions of 38 C.F.R. § 3.304(b) 
incorrectly shifted the burden of proof in claims where a 
disease or disability was not noted when a veteran was 
examined, accepted and enrolled in service.  Therefore, the 
regulation was deemed to have exceeded the statutory 
authorization of 38 U.S.C.A. § 1111 and required 
invalidation.  See Skinner v. Brown, 27 F.3d 1571, 1574 (Fed. 
Cir. 1994).   The Board further notes that invalidation of 
38 C.F.R. § 3.304(b) by VAOGCPREC 3-2003 has no effect on the 
previous decisions by the Board.  See Jordan v. Principi, 17 
Vet. App. 261, 273 (2003) (Prior to VAOGCPREC 3-2003, the 
Board was bound to assume the validity of 38 C.F.R. 
§ 3.304(b) and apply the burden of proof mandated by 
regulation).

Determination of the existence of a pre-existing condition 
may be supported by contemporaneous evidence, or recorded 
history in the record, which provides a sufficient factual 
predicate to support a medical opinion, see Miller v. West, 
11 Vet. App. 345, 348 (1998), or a later medical opinion 
based upon statements made by the veteran about the pre-
service history of his/her condition.  Harris v. West, 203 
F.3d. 1347 (Fed. Cir. 2000).

VA has defined competency of evidence, pursuant to 38 C.F.R. 
§ 3.159(a), as follows:

(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.

(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person.

The evidence before the Board in 1992 included the veteran's 
January 13, 1969 pre-induction examination in which he denied 
a pre-service history of "PAINFUL OR 'TRICK' SHOULDER" and 
his physical examination at that time indicated a "NORMAL" 
evaluation of the upper extremities.  On January 23, 1969, he 
first reported a high school injury to the left shoulder 
during a clinic visit.  On January 27, 1969, he first 
admitted to recurrent left shoulder subluxations prior to 
service.  At that time, his physical examination was 
significant for tenderness over the capsula with shoulder 
subluxation when pulled.  A February 4, 1969 clinic 
evaluation noted his report of pre-service left shoulder 
strains, but physical examination did not detect evidence of 
a residual shoulder problem.  At that time, he was clinically 
determined to be fit for duty without a profile.

The record next reflected that the veteran incurred multiple 
shrapnel wounds to the left lower lateral chest, left elbow 
and forearm, right hand and both legs on July 10, 1969.  A 
clinic evaluation in August 1969 noted subluxation of the 
left shoulder with a history of pain since high school, 
particularly with push-ups and overhead ladder.  A 
Congressional Investigation examination, also conducted in 
August 1969, indicated a diagnosis of "Subluxating L 
shoulder due to old injury."  At that time, he was issued a 
profile precluding duty assignments involving handling of 
heavy materials, including weapons, and overhead work, pull-
ups and push-ups.  On October 30, 1969, he again admitted to 
recurrent subluxations of the left shoulder which began three 
(3) years prior to his entrance into service.

On his original Application for Compensation or Pension, 
received in January 1970, the veteran sought service 
connection for the following disabilities:

"Veteran was hit by shrapnel left back, 
shoulder, and arm; and right leg.  This 
occurred on July 10, 1969 while veteran was 
on duty on L.Z. Jamie, Vietnam.

Also has aggravation of left shoulder."

On his initial VA examination in April 1970, the veteran 
complained of shell fragment wound injuries to the left back 
and shoulder as well as a left shoulder which "drop[ped] out 
of joint."  His physical examination demonstrated an 
unstable left shoulder joint with shrapnel injury scars of 
the left elbow and forearm.  An x-ray examination of the left 
shoulder was unremarkable.  He was given diagnoses which 
included residuals of shell fragment wounds (SFW) of the left 
shoulder and recurrent dislocation of the left shoulder.  By 
means of a rating decision dated in May 1970, the RO granted 
service connection for residuals of SFW left forearm, elbow 
and mid-back, but denied service connection for recurrent 
dislocation of the left shoulder.

The veteran's Notice of Disagreement (NOD), received in May 
1970, argued for service connection for left shoulder 
disability by noting "[t]his veteran's military profile was 
changed due to the chronic dislocation."  During his 
personal appearance before the RO in June 1970, he testified 
to a pre-service history of left shoulder pain and 
discomfort, but denied subluxations prior to service.  
Rather, he reported that subluxation of the left shoulder 
first occurred while performing overhead work during basic 
training.  From then on, he manifested recurring subluxations 
and was given a medical profile due to chronicity.  He made 
no reference to a combat related left shoulder injury. 

On VA examination in June 1972, the veteran continued to 
complain of recurring left shoulder subluxation which 
occurred with heavy lifting.  At that time, he was given a 
diagnosis of tear of the supraspinatus tendon of the left 
shoulder.  In a statement received in February 1973, he 
reported treatment for "increased" left shoulder pain 
during basic training, medical attention and physical therapy 
following shrapnel wound injuries in July 1969, and being 
placed on a permanent profile for left shoulder disability in 
August 1969.

In its decision dated in May 1973, the Board denied a claim 
for service connection for recurrent dislocation of the left 
shoulder based on the following findings of fact: 

"(1) Clinical data recorded in service reveal 
that [the veteran] suffered an injury to the 
left shoulder prior to service which resulted 
in recurrent subluxation of the shoulder; and 
(2) There was no increase in severity of the 
left shoulder disability during service."

In pertinent part, the veteran next filed a claim to reopen 
service connection for left shoulder disability in July 1990 
by arguing that his left shoulder disability was "severely 
aggravated in service."  However, in his VA Form 9 filing 
received February 1991, he denied the pre-service existence 
of a left shoulder disability.  At that time, he asserted 
that his left shoulder first subluxed when he was "wounded 
on 7-10-69."  In August 1991, he appeared before the RO and 
denied any pre-service history of left shoulder subluxations.  
Rather, he asserted to manifesting several muscle pulls of 
the shoulder which had completely resolved within 6 months 
without medical treatment.  He next testified to treatment 
for left shoulder pain during basic training which was 
treated with pain pills.  He indicated that his left shoulder 
first came out of joint after being wounded from a shrapnel 
blast, and that he self-placed the left shoulder into joint.  
From that point on, he recalled recurrent joint dislocations 
and was eventually issued a permanent profile.

By decision dated September 1992, the Board declined to 
reopen the veteran's claim for service connection for left 
shoulder disability on the basis that the veteran failed to 
submit new and material evidence sufficient to reopen the 
claim.

Evidence added to the record since the Board's 1992 decision 
consists of private treatment records dated from November 
1993 to March 1996, duplicate service medical records, and 
the report of a March 1996 VA general medical examination.  A 
November 1993 letter from a private neurologist indicated 
that the veteran had mild left carpal tunnel syndrome, and 
listed a history of a left shoulder dislocation.  The clinic 
records show treatment for left shoulder pain and note the 
veteran's report of left shoulder weakness since his "Army 
days."  The March 1996 VA general medical examiner noted the 
veteran's history of shoulder pain in service as reported by 
him.  The examiner recorded current clinical findings and 
obtained x-rays of the left shoulder (which were reported as 
being normal), but did not comment at all on any historical 
aspect of the left shoulder condition.

In addition, the veteran has testified before the RO and 
submitted additional statements for the record which provide 
a detailed chronology of his left shoulder symptoms prior to, 
during, and subsequent to service.  He currently denies the 
existence of a left shoulder disability prior to service, and 
continues to claim that his left shoulder disability was 
incurred under combat conditions.  He has also submitted a 
copy of an article from the Disabled American Veterans (DAV) 
Magazine regarding a Court case concerning the application of 
38 U.S.C.A. § 1154(b) when symptoms of pre-existing disorders 
manifest themselves during combat.

Pursuant to authority granted by the VCAA, the Board referred 
this case to a medical expert in May 2003 for review of the 
claims folder and opinion as to whether the veteran's left 
shoulder disability was incurred in or aggravated by service.  
38 U.S.C.A. § 5103A(g) (West 2002) (VA may provide assistance 
to a claimant it deems appropriate to substantiate a claim).

In July 2003, the Board received an opinion from Timothy P. 
Leddy, M.D., of University Orthopaedic Associates, P.A., 
which reads as follows:

This is in response to your request regarding 
an opinion to whether or not this patient's 
current shoulder disability is related to his 
service-related injury or whether or not it is 
related to pre-service issues.

I had the opportunity to carefully review the 
patient's medical record.  It is clear that he 
had some sort of minor injury prior to entry 
into the service as he reported a high school 
wrestling related accident.  At that time 
there was no evidence or history of frank 
dislocation or need for shoulder reduction, 
and there was a substantial period of time 
between the date of injury and entry into the 
service in which he was asymptomatic.

On examination on entry into service there was 
no specific evidence of residual shoulder 
problems or instability at that time.  Through 
his early military training there was noted 
some pain in the left shoulder with increase 
in activity for which he was evaluated and 
again was found to have a stable shoulder exam 
without any evidence of frank instability.  
There was no evidence of dislocation at that 
time.

The patient then suffered injuries related to 
shrapnel fragments which occurred on July 10, 
1969.  Subsequent to that he was noted to have 
more significant instability to his shoulder 
and chronic recurrent subluxations.  Since 
that time there was also noted some inferior 
subluxations particularly with lifting 
moderate to heavy objects.  The patient was 
noted on several different examinations after 
the date of injury in July 1969 to have 
instability of the shoulder on occasion.  At 
the time of the incident he was noted to have 
shrapnel wounds to his leg, arm and to the 
left side of his back, neck and ear.  He had 
some elements of shrapnel removal and 
otherwise was treated with some local wound 
care and all of his wounds healed without 
significant residual sequelae.  He was then 
given a permanent limited duty profile 
following these injuries.  Once again there 
were many reported instances of subluxation 
with spontaneous reduction; however, there is 
no documented incidence of frank dislocation 
requiring manual reduction of the shoulder.

In reviewing his early chart his induction 
exam shows no indication of any shoulder 
disability or complaints at all.  The early 
notes in January 1969 reference some issues 
regarding his left shoulder including a note 
dated 27 January 1969 where it was identified 
that his shoulder "subluxates when pulled."  
This was otherwise specified.  Subsequent to 
that an orthopedic evaluated dated 4 February 
1969 showed that he had "no atrophy of the 
shoulder girdle with a normal range of 
motion," and x-rays at that time were also 
read as normal.  There was no specific 
reference to shoulder instability.

His next documented orthopedic examination is 
dated 9 August 1969, approximately one month 
following his injury.  At that point he was 
diagnosed with left shoulder subluxation.  No 
comment with regard to motor exam is given, 
nor is any comment regarding stability of the 
shoulder is given at that time.  Follow-up 
orthopedic exam dated 10 November 1969 
confirms the diagnosis of chronic left 
shoulder subluxation with no specific physical 
exam given.

The most recent exam in the chart referencing 
the status of his shoulder is a general 
medical exam that was performed on 13 March 
1996, which gives specific reference to the 
pain in his shoulder, however, this 
examination documents that he has 160 degrees 
of forward flexion and 160 degrees of 
abduction.  Internal and external rotation is 
not documented, nor is the rotator cuff 
strength.  X-rays of the left shoulder 
apparently were obtained at that visit and the 
report indicates essentially a normal x-ray 
appearance of the shoulder at that time.  Once 
again, no documentation of shoulder joint 
stability is given.

In my medical opinion, it is difficult to 
identify the exact etiology of this shoulder 
instability.  The differential diagnosis would 
include multi-directional instability which 
would be a component of ligamentous laxity and 
is sometimes seen with inferior subluxation of 
the shoulder.  A traumatic injury such as the 
one that occurred while wrestling in high 
school could result in a Bankart type lesion 
which in some cases results in chronic 
shoulder instability dislocations or 
subluxations.  The force of a blow from a 
mortar round exploding could also lead to a 
traumatic dislocation of the shoulder, which 
could conceivably have spontaneously reduced 
and again either a Bankart type lesion or a 
tear of the rotator cuff can occur.  In 
addition, if there was a specific injury to 
the nerves that supply function to the rotator 
cuff there could be atrophy of the rotator 
cuff muscles and therefore the development of 
shoulder instability subsequent to this.  In 
the absence of a physical examination and 
further diagnostic studies, at this point it 
is really impossible to tell the exact nature 
and cause of this.  It certainly seems as if 
his symptoms and subluxations increased 
significantly following this injury in July 
1969.  Of note is also interesting that by his 
own testimony and report, he has spontaneous 
subluxations on occasion that will reduce with 
elbow flexion, which could possibly indicate 
rotator cuff dysfunction.

In response to your specific questions:

1)		Whether it is least as likely as 
not that the veteran's left shoulder 
disability underwent a permanent increase in 
severity in service?

OR, alternatively;

2)		Whether there is clear and 
convincing evidence that the veteran's left 
shoulder disability did not undergo a 
permanent increase in severity following his 
claimed combat injury in July 1969?

It is my medical opinion that it is least as 
likely as not that his left shoulder 
disability did undergo a permanent increase in 
severity following the service related injury 
in July 1969.  A thorough orthopedic 
evaluation including physical examination, 
repeat radiographs, potentially an MRI, and 
also electromyography and nerve conduction 
studies specifically to the muscles of the 
rotator cuff may help to elucidate a more 
specific diagnosis.

The matter initially before the Board concerns whether the 
newly submitted evidence, either by itself or in connection 
with evidence already of record, bears directly and 
substantially on the basis for the previous denial of the 
claim.  38 C.F.R. § 3.156(a) (2003).  See Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991) (determining the issue 
at hand for the purposes of reopening a finally denied claim 
depends on what evidence was before the adjudicator when the 
final decision was made and the reasons that were given for 
the denial of the claim).  In order to reopen the claim, the 
veteran must cure the previous evidentiary defect by 
presenting new and material evidence on the issue of whether 
there is competent evidence that the veteran's left shoulder 
disability was incurred in or aggravated by active service.

In connection with the current appeal, the Board has obtained 
expert medical opinion from Dr. Leddy who opines that "it is 
least as likely as not that [the veteran's] left shoulder 
disability did undergo a permanent increase in severity 
following the service related injury in July 1969."  The 
Board finds that this opinion is both new and material as it 
includes competent medical opinion suggesting that the 
veteran's pre-existing left shoulder was aggravated during 
service.  This opinion cures the evidentiary defect at the 
time of the Board's 1992 decision, and is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  Accordingly, the Board finds that the additional 
evidence is sufficient to reopen the claim for service 
connection for a left shoulder disability.

The Board next addresses the claim on the merits.  The 
veteran's left shoulder disability was not noted on his 
entrance examination, and the presumption of soundness 
attaches in this case.  38 U.S.C.A. § 1111 (West 2002); Crowe 
v. Brown, 7 Vet. App. 238, 245 (1994).  The Board first finds 
that clear and unmistakable evidence establishes that the 
veteran had a left shoulder disability which pre-existed 
service.  Within 10 days of his induction into service, he 
reported a high school injury to the left shoulder.  
Thereafter, examination reports on January 27, 1969, February 
4, 1969, August 1969 and October 30, 1969 record his 
admissions of recurrent strains or subluxations of the left 
shoulder prior to service.  See Doran v. Brown, 6 Vet. App. 
283, 286 (1994) (the Court ruled, as a matter of law, that 
the presumption of soundness was rebutted by clear and 
unmistakable evidence consisting of in-service admissions 
during clinical evaluations).  There is also an August 1969 
Congressional Investigation examination which, based upon 
examination of the veteran and review of his medical history, 
provided a diagnosis of "Subluxating L shoulder due to old 
injury."  See Harris v. West, 203 F.3d 1347, 1351 (Fed. Cir. 
2000) (medical opinion based upon statements made by a 
veteran, at any time, is competent to be used to rebut the 
presumption of soundness).  The totality of in-service lay 
admissions and medical opinion in this case rebuts the 
presumption of soundness.

The only evidence of record against a finding of pre-service 
left shoulder disability consists entirely of the veteran's 
post-service recantations of his in-service statements.  In-
service, he reported to physicians on several occasions to 
recurrent subluxation symptoms prior to entering service.  
When filing his original application in January 1970, he 
referred to a claim of aggravation of left shoulder 
disability in service.  After an RO denial of his claim in 
May 1970, he testified in June 1970 to a pre-service history 
of left shoulder pain and discomfort, but reported that 
subluxation of the left shoulder first occurred while 
performing overhead work during basic training.  He currently 
claims that subluxations first manifested after being 
"wounded on 7-10-69" in conjunction with a request that his 
claim be adjudicated with consideration of the provisions of 
38 U.S.C.A. § 1154(b).

The Board finds that the veteran's statements as to onset of 
symptoms are irreconcilable and unreliable.  The Board places 
all the probative weight on the veteran's in-service 
admissions of pre-service disability at which time he had an 
incentive to be truthful to medical personnel in order to 
receive effective treatment.  See generally United States v. 
Iron Shell, 633 F.2d 77, 84 (8th Cir. 1980) (noting that the 
medical diagnosis and treatment hearsay exception to the 
Federal Rules of Evidence is based on the rationale that the 
patient will have a strong motive to tell the truth because 
diagnosis or treatment will depend in part on patient's 
statements, and that the patient's motive guarantees 
trustworthiness).  The veteran's subsequent recantations hold 
little, if none, probative value as they are internally 
inconsistent and made with knowledge that his statements 
could significantly affect his ability to obtain monetary 
benefits and the evidentiary advantages of 38 U.S.C.A. 
§ 1154(b).

The next question to be addressed is whether clear and 
unmistakable evidence establishes that the pre-existing left 
shoulder disability was not aggravated by service.  
38 U.S.C.A. § 1111 (West 2002); VAOGCPREC 3-2003 (July 15, 
2003).  The Board construes the standard of proof as 
requiring "undebatable" evidence that the pre-existing left 
shoulder disability did not undergo a permanent increase in 
severity during service.  See Vanerson v. West, 12 Vet. App. 
254, 258 (1999) (citing WEBSTER'S NEW WORLD DICTIONARY 1461 
(3rd Coll. ed. 1988) in defining the term "unmistakable" as 
the equivalent of "undebatable").  In this case, the 
veteran manifested shoulder subluxation when pulled during 
physical examination on January 27, 1969, but a subsequent 
examination on February 4, 1969 found no evidence of a 
residual shoulder problem and he released for combat duty 
without a profile.  The record next includes a clinical 
evaluation of subluxation of the left shoulder in August 1969 
which, by Congressional Investigation examination that same 
month, was diagnosed as "Subluxating L shoulder due to old 
injury."  At that time, he was issued a profile precluding 
duty assignments involving handling of heavy materials, 
including weapons, and overhead work, pull-ups and push-ups.  

The expert medical opinion from Dr. Leddy opines that "it is 
least as likely as not that [the veteran's] left shoulder 
disability did undergo a permanent increase in severity 
following the service related injury in July 1969."  Dr. 
Leddy indicated, however, that he was unable to arrive at a 
definitive diagnosis and opinion absent a comprehensive 
physical examination which included studies such as repeat 
radiographs, an MRI, and electromyography and nerve 
conduction studies.  The August 1969 issuance of a permanent 
profile for left shoulder disability, which had been denied 
in February 1969, could alternately be construed as a 
recognition of increased symptoms or as a protective measure 
to prevent aggravation of an old injury as held by the Board 
in 1973.  The Board finds that, while the evidence strongly 
suggests that the veteran's left shoulder disability was not 
aggravated during service, there is some evidence of record 
which renders the matter debatable.  Accordingly, the Board 
finds that VA's burden of proving by clear and unmistakable 
evidence that the left shoulder disability was not aggravated 
by service has not been met.  The claim for service 
connection for left shoulder disability, therefore, is 
granted.


ORDER

New and material having been presented, the claim for service 
connection for left shoulder disability is reopened.

Service connection for left shoulder disability is granted.



	                        
____________________________________________
	C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



